Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Blake G. Bussell appeals the district court’s order dismissing his complaint pursuant to 28 U.S.C. § 1916 (2012), as barred by res judicata. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Bussell’s informal brief does not challenge the basis for the district court’s disposition, Bussell has forfeited appellate review of the court’s order. Accordingly, we grant leave to proceed in forma pau-peris and affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.